IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                               No. 96-20785
                             Summary Calendar
                            __________________


DONALD ALAN FRIDDELL,

                                    Plaintiff-Appellant,

versus

RANDY GATEWOOD, Officer; STEVE BORGEO, Officer; JOHNNY
KLEVENHAGEN; HARRIS COUNTY TEXAS; EL FRANCO LEE, Commissioner;
JIM FONTENO, Commissioner; STEVE RADACK, Commissioner;
JERRY EVERSOLE, Commissioner; ROBERT ECKELS, Commissioner;
INTERNAL REVENUE SERVICE; J.R. KOPIDLANSKY, IRS Director;
BILLY K. MARTIN, IRS Agent; KEN FREELOW, IRS Agent; STAN
TRUEHART, IRS Agent; RON OLIVER, IRS Agent; RAGINA ORTIGO,
IRS Agent; ROBERT SIMPSON, IRS Agent; ROSYLYN MAZE, IRS Agent;
ED HARDIN, IRS Agent; VERA ARSOLA, IRS Agent; TRACEY E. WARREN,
IRS Agent,

                                    Defendants-Appellees.

                            __________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (CA-H-95-4739)
                        __________________
                           April 7, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

      Donald Alan Friddell appeals the district court’s dismissal of

and entry of summary judgment against him on his claims against

Harris County, employees of the Harris County Sheriff’s Department,

and Harris County Commissioners brought pursuant to 42 U.S.C. §


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
1983, and his claims against the IRS and various IRS agents, which

we construe as being brought pursuant to Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971).               After careful review of the

record   and    those    arguments      raised   on    appeal,   we     affirm   for

substantially the same reasons stated by the district court.                      See

Friddell v. Gatewood, CA-H-95-4739 (S.D. Tex. April 11, 1996, and

June 20, 1996).

     With respect to his claims against the IRS, it is well settled

that a plaintiff may not bring a Bivens action for damages against

a federal agency.       See FDIC v. Meyer, 510 U.S. 471, 483-86 (1994).

Likewise, because a suit against a government official in his

official capacity is actually a suit against the governmental

agency, see Baker v. Putnal, 75 F.3d 190, 195 (5th Cir. 1996), the

district court properly dismissed Friddell’s claims against the IRS

agents in      their    official   capacity.          The   district    court    also

properly dismissed Friddell’s claims against Harris County and the

Harris   County    defendants      in    their   official      capacity    because

Friddell offered no evidence as to a policy or custom on behalf of

Harris County.     See Monell v. New York City Dep’t of Soc. Servs.,

436 U.S. 658, 690-91 (1978); Baker, 75 F.3d at 195.                    With respect

to Friddell’s claims against the Harris County defendants and the

IRS agents in their individual capacities, the district court

properly granted summary judgment on qualified immunity grounds

because Friddell has not alleged a constitutional violation.                      To

the extent that Friddell argues that the search was defective

                                        - 2 -
because he was not given a copy of the affidavit upon which the

warrant was based, the federal rules require only that the warrant

be served.      See Fed. R. Crim. P. 41(d).          To the extent that

Friddell claims that he was improperly required to turn over his

private mail, the government had obtained a separate warrant to

search his post office box.        To the extent that Friddell argues

that the search warrant was obtained under “false statements and

misrepresentations,” Friddell has completely failed to substantiate

this allegation with any offer of proof beyond his own conclusory

statements.      Such   conclusory    allegations   are   insufficient   to

survive summary judgment.        See Franks v. Delaware, 438 U.S. 154,

171   (1978).    Finally,   we    have   reviewed   Friddell’s   remaining

arguments on appeal and find them to be entirely without merit.

      For these reasons and for substantially the same reasons set

forth by the district court in its orders dated April 11, 1996, and

June 20, 1996, we affirm the decision of the district court.

      All pending motions are DENIED.



                                              AFFIRMED; MOTIONS DENIED.




                                     - 3 -